DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-25, 27-33, 35-38, 46-50 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski (US 2009/0288116) in view of Liu [US 2006/0062581]. 
As claims 1 and 9, Zalewski discloses a method and summing unit comprising at least one port configured to receive first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and at least one summer function configured to digitally sum the first digital data with other digital data to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal]  and transmission at an antenna [Fig 1, Ref 104 for transmitting signal 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multipled signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Liu into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Zalewski discloses at least a second port configured to receive the other digital data from another device [Fig 1, Ref PN or Ref 108]. 
As claims 3, 11, Zalewski discloses at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band].

As claim 5, Zalewski discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data from the first device with the second digital data [Fig 1, audio, video and data multiplexed by Ref MUX of 107 into Ref P1].
As claims 7, 13, Zalewski discloses the summing unit is remotely located 
from the multiplexing unit [Fig 1, Ref MUX of 107 space a part from Ref MUX]. 
As claims 9, 14, Zalewski discloses the telecommunications system is a 
distributed antenna system [Fig 1 is a distribution antenna system]. 
	As claims 15, 20, 29, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Liu into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 16, 21, 23, 30, Zalewski discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 1, audio is received from a device which converts voice into digital audio]. 
As claims 17, 22-23, 31, Zalewski discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to 
As claims 24, 32, Zalewski discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device {Fig 1, MUX includes port for receiving another digital data]. 
As claims 25, 33, Zalewski discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes an antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one 
subscriber unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110]. 
As claims 18, 27, 35, Zalewski discloses the multiplexing unit is remotely located from the summing unit [Fig 1, MUX 103 is spaced apart from MUX 107]. 
As claims 19, 28, 36, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
	As claims 37 and 47, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second 
convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the 
first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 1, MUX of Ref 107 for multiplexing audio, video and data into P1 stream]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of 
the first data from the first multiplexed data with other data to create summed 
data [Fig 1, MUX of 103 for multiplexing data from P1, Pn and 108 for transmitting to 104]. However, Zalewski fails to disclose what Liu [discloses a digitally summer that digitally summing the first digital data with other digital data to generate summed digital data [Fig 4 discloses Ref 412 for digitally summing the first digital stream Ref 402 and the second digital stream Ref 404 into a aggregated container  of output Ref 414].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer 
As claims 38, 48, Zalewski discloses the other data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 1, PN and 108]. 
As claims 46, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 49, Zalewski discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit; and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110]. 
As claims 46 and 55, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 56-60, Zalewski discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate digitally summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 1 discloses the multiplexed signal transmitted to a subscriber via antenna]. 
Claims 6, 26, 34, 39-45 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski and Liu in view of Uyehara (US 20120177026).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect a base station for receiving signal and convert it into audio, video or data signal as disclosed by Uyehara into the teaching of Zalewski and Liu.  The motivation would have been to route the data between the devices.
As claims 43 and 52, Liu, Zalewski and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the Ethernet network interface configured to receive Ethernet frames from the internet protocol 
network and to convert the Ethernet frames to the first data.  However,  the examiner take an official notices that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect Ethernet interface to IP network to receiving data from internet into the teaching of Liu and Uyehara.  The motivation would have been to route the data between the devices.
Claims 1-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara (US 20120177026) in view of Liu [US 2006/0062581]. 
As claims 1, 9, 15, 20, 29, 37 and 47, Uyehara discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; and a second unit communicatively coupled to first unit by at least a second digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with other data to create summed data for conversion to radio frequency signals and transmission at an antenna [Fig 11, Ref 110 for summing Ref 114-4 and Ref 114-3 for transmitting to Ref 122-3]. However, Uyehara fails to disclose what Liu discloses a digitally summer that digitally summing 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Liu into the teaching of Uyehara.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Uyehara discloses at least a second port configured to receive the other digital data from another device [Fig 11, Ref 114-4]. 
As claims 3, 11, Uyehara discloses at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from an antenna of a remote unit to at least one subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band].
As claims 4, 12, Uyehara discloses the second digital data is from a second device [Fig 11, Ref 102-2].

As claims 7, 13, Uyehara discloses the summing unit is remotely located 
from the multiplexing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 9, 14, Uyehara discloses the telecommunications system is a 
distributed antenna system [Fig 11 is a distribution antenna system].
As claims 16, 21, 23, 30, Uyehara discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 17, 22-23, 31, Uyehara discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to the second digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 24, 32, Uyehara discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device [Fig 11, Ref 110 includes port for receiving another digital data, Ref 114-4]. 
As claims 25, 33, Uyehara discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the 
subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 18, 27, 35, Uyehara discloses the multiplexing unit is remotely located from the summing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 19, 28, 36, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 38, 48, Uyehara discloses the other data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 11, Ref 102, 104 and 110]. 
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency transceiver and antenna pair configured to transmit the radio frequency signals in the at least one radio frequency band to at least one subscriber unit [Fig 11, Ref 104 for multiplexing the data from Ref 102-1 and Ref 102-2 and Ref 110 is used to combine Ref 114-4 with Ref 114-3 for transmitting to Ref 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency 
As claims 43 and 52, Liu and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the first network 
interface configured to receive Ethernet frames from the internet protocol 

As claims 46, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].  
As claims 49, Uyehara discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit;  and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 46 and 55, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 56-60, Uyehara discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 11, Ref 110 discloses the multiplexed signal transmitted to a subscriber via antenna, See Fig 7, Par. 0080-0081].
.
Claims 1-5, 7-25, 27-33, 35-38, 46-50 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski (US 2009/0288116) in view of Normura [US 7072482]. 
As claims 1, 9, Zalewski discloses a method and summing unit comprising at least one port configured to receive first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and at least one summer function configured to digitally sum the first digital data with other digital data to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal]  and transmission at an antenna [Fig 1, Ref 104 for transmitting signal to Ref 110].  However, Zalewski fails to disclose what Normura discloses a multiplexer 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Normura into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Zalewski discloses at least a second port configured to receive the other digital data from another device [Fig 1, Ref PN or Ref 108]. 
As claims 3, 11, Zalewski discloses at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band].

As claim 5, Zalewski discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data from the first device with the second digital data [Fig 1, audio, video and data multiplexed by Ref MUX of 107 into Ref P1].
As claims 7, 13, Zalewski discloses the summing unit is remotely located 
from the multiplexing unit [Fig 1, Ref MUX of 107 space a part from Ref MUX]. 
As claims 9, 14, Zalewski discloses the telecommunications system is a 
distributed antenna system [Fig 1 is a distribution antenna system]. 
	As claims 15, 20, 29, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Normura into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 16, 21, 23, 30, Zalewski discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 1, audio is received from a device which converts voice into digital audio]. 
As claims 17, 22-23, 31, Zalewski discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to 
As claims 24, 32, Zalewski discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device {Fig 1, MUX includes port for receiving another digital data]. 
As claims 25, 33, Zalewski discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes an antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one 
subscriber unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110]. 
As claims 18, 27, 35, Zalewski discloses the multiplexing unit is remotely located from the summing unit [Fig 1, MUX 103 is spaced apart from MUX 107]. 
As claims 19, 28, 36, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
	As claims 37 and 47, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second 
convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the 
first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 1, MUX of Ref 107 for multiplexing audio, video and data into P1 stream]; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with other data to create summed data [Fig 1, MUX of 103 for multiplexing data from P1, Pn and 108 for transmitting to 104]. However, Zalewski fails to disclose what Normura discloses a multiplexer can be used as a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 1, Ref 1 and Col. 1:16-19, Col 2:34-45 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of 
As claims 38, 48, Zalewski discloses the other data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 1, PN and 108]. 
As claims 46, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 49, Zalewski discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit; and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110]. 
As claims 46 and 55, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 56-60, Zalewski discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate digitally summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 1 discloses the multiplexed signal transmitted to a subscriber via antenna]. 
Claims 6, 26, 34, 39-45 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski and Normura in view of Uyehara (US 20120177026).
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Zalewski and Normura fail to disclose what Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency transceiver and antenna pair configured to transmit the radio frequency signals in the at least one radio frequency band to at least one subscriber unit [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency transceiver and antenna pairs;  wherein each radio frequency converter of the plurality of radio frequency converters is configured to convert different summed data into different corresponding radio frequency signals in different corresponding radio frequency bands;  and wherein each radio frequency transceiver and antenna pair is configured to transmit the different corresponding radio frequency signals in the different corresponding radio frequency bands to at least one subscriber unit [Fig 11, 104 for multiplexing the data from 102-1 and 102-2 and 110 is used to combine 114-4 with 114-3 for transmitting to 126-1 for transmitting to user]; the first external device is a base station [Fig 11, 102], wherein the first network interface which is Ethernet, is configured 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect a base station for receiving signal and convert it into audio, video or data signal as disclosed by Uyehara into the teaching of Zalewski and Normura.  The motivation would have been to route the data between the devices.
As claims 43 and 52, Normura, Zalewski and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the Ethernet network interface configured to receive Ethernet frames from the internet protocol network and to convert the Ethernet frames to the first data.  However,  the examiner take an official notices that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was .
Claims 1-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara (US 20120177026) in view of Normura [US 7027482]. 
As claims 1, 9, 15, 20, 29, 37 and 47, Uyehara discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to convert the second signals into second data [Fig 11, Ref 102 for receiving data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first data from the first network interface and the second data from the second network interface, the first unit further configured to multiplex at least portions of the first data and the second data into first multiplexed data [Fig 11, Ref 104 for multiplexing data from Ref 112-1 and Ref 112-2]; and a second unit communicatively coupled to first unit by at least a second digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first data from the first multiplexed data with other data to create summed 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Normura into the teaching of Uyehara.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Uyehara discloses at least a second port configured to receive the other digital data from another device [Fig 11, Ref 114-4]. 
As claims 3, 11, Uyehara discloses at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from an antenna of a remote unit to at least one subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band].

As claim 5, Uyehara discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data from the first device with the second digital data [Fig 11, Ref 114-3 includes data from Ref 112-1 and Ref 112-2].
As claims 7, 13, Uyehara discloses the summing unit is remotely located from the multiplexing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 9, 14, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11 is a distribution antenna system].
As claims 16, 21, 23, 30, Uyehara discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 17, 22-23, 31, Uyehara discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to the second digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 24, 32, Uyehara discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device [Fig 11, Ref 110 includes port for receiving another digital data, Ref 114-4]. 
As claims 25, 33, Uyehara discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit, 
subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 18, 27, 35, Uyehara discloses the multiplexing unit is remotely located from the summing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 19, 28, 36, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 38, 48, Uyehara discloses the other data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 11, Ref 102, 104 and 110]. 
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency transceiver and antenna pair configured to transmit the radio frequency signals in the at least one radio frequency band to at least one subscriber unit [Fig 11, Ref 104 for multiplexing the data from Ref 102-1 and Ref 102-2 and Ref 110 is used to 

As claims 46, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].  
As claims 49, Uyehara discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit;  and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 46 and 55, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 56-60, Uyehara discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate summed digital data for conversion to radio frequency signals and transmission to at .
Claims 1-5, 7-25, 27-33, 35-38, 46-50 and 55-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski (US 2009/0288116) in view of Rakib [US 2005/0009477]. 
As claims 1, 9, Zalewski discloses a method and summing unit comprising at least one port configured to receive first multiplexed digital data from a multiplexing unit, the multiplexed digital data including first digital data from a first device multiplexed with second digital data [Fig 1, Ref MUX of 102 has a port for receiving a multiplexed signal having first digital signal and second digital signal such as audio from microphone and video from camera and data of another device of Ref 107]; and at least one summer function configured to digitally sum the first digital data with other digital data to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX of Ref 102 will multiplexing the P1, P2 and Ref 108 to be conversion to a radio frequency signal]  and transmission at an antenna [Fig 1, Ref 104 for transmitting signal to Ref 110].  However, Zalewski fails to disclose what Rakib discloses a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams  such as a multiplexed digital stream and individual digital stream into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplex signal is well 
As claims 2, 10, Zalewski discloses at least a second port configured to receive the other digital data from another device [Fig 1, Ref PN or Ref 108]. 
As claims 3, 11, Zalewski discloses at least a second port configured to transmit the summed digital data to a remote antenna unit wherein the remote antenna unit includes antenna, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from the antenna of the remote unit to at least one subscriber unit [Fig 1, the output of Ref 102 is transmitted to Ref 104, remote antenna unit for converting the multiplexed signal into radio signal for transmitting to receiver via band].
As claims 4, 12, Zalewski discloses the second digital data is from a second device [Fig 1, audio, video or data transmitted to mux Ref 107 by the devices].
As claim 5, Zalewski discloses the multiplexing unit is configured to generate the multiplexed digital data by multiplexing the first digital data from the first device with the second digital data [Fig 1, audio, video and data multiplexed by Ref MUX of 107 into Ref P1].
As claims 7, 13, Zalewski discloses the summing unit is remotely located 

As claims 9, 14, Zalewski discloses the telecommunications system is a 
distributed antenna system [Fig 1 is a distribution antenna system]. 
	As claims 15, 20, 29, Zalewski discloses a multiplexing unit within a telecommunication system, the multiplexing unit comprising: at least a first port configured to receive first digital data from a first device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least a second port configured to receive second digital data from a second device [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data]; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data [Fig 1, Ref 107 includes a MUX having ports where each port receiving a digital data from device such as audio, video or data for multiplexing data, audio or video into P1]; at least a third port configured to transmit the multiplexed digital data to a summing unit [Fig 1, Ref 107 for output P1 to MUX “summing unit”], the summing unit configured to receive the multiplexed digital data and to digitally sum the first digital data from the multiplexed digital data with other digital data to generate summed digital data for conversion to radio frequency signals [Fig 1, Ref MUX for multiplexing P1 with Pn or Ref 108] and transmission at an antenna [Fig 1, Ref 106 for broadcasting to user]. However, Zalewski fails to disclose what Rakib discloses a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Rakib into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.
As claims 16, 21, 23, 30, Zalewski discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 1, audio is received from a device which converts voice into digital audio]. 
As claims 17, 22-23, 31, Zalewski discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to the second digital data [Fig 1, video is received from a device which converts video into digital video]. 
As claims 24, 32, Zalewski discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device {Fig 1, MUX includes port for receiving another digital data]. 
As claims 25, 33, Zalewski discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit 
As claims 18, 27, 35, Zalewski discloses the multiplexing unit is remotely located from the summing unit [Fig 1, MUX 103 is spaced apart from MUX 107]. 
As claims 19, 28, 36, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
	As claims 37 and 47, Zalewski discloses a telecommunications system comprising: a first network interface configured to receive first signals from a first external device external to the telecommunications system, the first network interface configured to convert the first signals into first data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a second network interface configured to receive second signals from a second external device external to the telecommunications system, the second network interface configured to 
convert the second signals into second data [Fig 1, Ref 107 includes the ports for receiving audio, video or data from device and converts into digital data]; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the 

the first data from the first multiplexed data with other data to create summed 
data [Fig 1, MUX of 103 for multiplexing data from P1, Pn and Ref 108 for transmitting to Ref 104]. However, Zalewski fails to disclose what Rakib discloses a digitally summer for digitally summing the digital data from channels for output a digital summed data [Fig 2, Ref 16, Fig 5, Ref 32, Fig 6, Ref 32c, Par. 0020, 0030, 0035 discloses a multiplexer or digitally summer multiplexes or digitally sums the input digital streams into an output multiplexed digital stream or a output summed digital stream].
Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Rakib into the teaching of Zalewski.  The motivation would have been to improve throughput of the system.

As claims 46, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 49, Zalewski discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit; and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 1, 106 transmit data from MUX 7 by converting the signal into frequency for transmitting to the user 110]. 
As claims 46 and 55, Zalewski discloses the telecommunications system is a distributed antenna system [Fig 1].  
As claims 56-60, Zalewski discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate digitally summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 1 discloses the multiplexed signal transmitted to a subscriber via antenna]. 
Claims 6, 26, 34, 39-45 and 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalewski and Rakib in view of Uyehara (US 20120177026).
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Zalewski and Rakib fail to disclose what Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect a base station for receiving signal and convert it into audio, video or data signal as disclosed by Uyehara into the teaching of Zalewski and Rakib.  The motivation would have been to route the data between the devices.
As claims 43 and 52, Rakib, Zalewski and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the Ethernet network interface configured to receive Ethernet frames from the internet protocol 
network and to convert the Ethernet frames to the first data.  However,  the examiner take an official notices that a method and system for coupling Ethernet interface to IP network for receiving data is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to connect Ethernet interface to IP network to receiving data from internet into the teaching of Liu and Uyehara.  The motivation would have been to route the data between the devices.
Claims 1-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uyehara (US 20120177026) in view of Rakib [US 2005/0009477]. 

Since a method and system for summing/selecting/multiplexing/combining two signals and output a combined/summed/aggregated/selected/multiplexed signal is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to replace a multiplexer circuit with a summing circuit for summing two signal into a summed signal as disclosed by Rakib into the teaching of Uyehara.  The motivation would have been to improve throughput of the system.
As claims 2, 10, Uyehara discloses at least a second port configured to receive the other digital data from another device [Fig 11, Ref 114-4]. 
As claims 3, 11, Uyehara discloses at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the remote antenna unit further configured to transmit the radio frequency signals within the at least one radio frequency band from an antenna of a remote unit to at least one subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band].
As claims 4, 12, Uyehara discloses the second digital data is from a second device [Fig 11, Ref 102-2].

As claims 7, 13, Uyehara discloses the summing unit is remotely located from the multiplexing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 9, 14, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11 is a distribution antenna system].
As claims 16, 21, 23, 30, Uyehara discloses the first device is a first network interface configured to receive first signals from at least a first external device external to the telecommunications system and to convert the first signals to the first digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 17, 22-23, 31, Uyehara discloses the second device is a second network interface configured to receive second signals from at least a second external device external to the telecommunications system and to convert the second signals to the second digital data [Fig 11, Ref 112 for receiving data from another device and converting into digital data]. 
As claims 24, 32, Uyehara discloses the summing unit further includes: at least a second port configured to receive the other digital data from another device [Fig 11, Ref 110 includes port for receiving another digital data, Ref 114-4]. 
As claims 25, 33, Uyehara discloses the summing unit further includes: at least a second port configured to transmit the summed digital data to a remote antenna unit, the remote antenna unit configured to convert at least a portion of the summed digital data into the radio frequency signals within at least one radio frequency band, the 
subscriber unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 18, 27, 35, Uyehara discloses the multiplexing unit is remotely located from the summing unit [Fig 11, Ref 110 is remote from Ref 104-1]. 
As claims 19, 28, 36, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 38, 48, Uyehara discloses the other data is received from a third unit communicatively coupled to the second unit by at least a third digital communication link [Fig 11, Ref 102, 104 and 110]. 
As claims 6, 26, 34, 39-42, 44-45,  50-51 and 53-54, Uyehara discloses a remote antenna unit communicatively coupled to the second unit by at least a third digital communication link, the remote antenna unit configured to receive the  summed data across the third digital communication link; and the remote antenna unit having at least one radio frequency converter configured to convert at least a portion of the summed data into radio frequency signals in at least one radio frequency band and at least one radio frequency transceiver and antenna pair configured to transmit the radio frequency signals in the at least one radio frequency band to at least one subscriber unit [Fig 11, Ref 104 for multiplexing the data from Ref 102-1 and Ref 102-2 and Ref 110 is used to combine Ref 114-4 with Ref 114-3 for transmitting to Ref 126-1]; the remote antenna unit includes a plurality of radio frequency converters and a plurality of radio frequency 
As claims 43 and 52, Rakib and Uyehara fail to disclose the Ethernet interface is communicatively coupled to an internet protocol network, the first network interface configured to receive Ethernet frames from the internet protocol network and to convert 
As claims 46, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].  
As claims 49, Uyehara discloses communicating the summed data from the second unit to a remote unit of the telecommunications system; converting at least a portion of the summed data into radio frequency signals in at least one radio frequency band at the remote unit;  and transmitting the radio frequency signals to at least one subscriber unit using an antenna at the remote unit [Fig 11, Ref 114-4, the output of Ref 104-2 is transmitted to Ref 110 and transmitting to Ref 122-3 for converting the multiplexed signal into radio signal for transmitting to receiver via band]. 
As claims 46 and 55, Uyehara discloses the telecommunications system is a distributed antenna system [Fig 11].
As claims 56-60, Uyehara discloses the at least one summer function is configured to sum the first digital data with the other digital data to generate summed digital data for conversion to radio frequency signals and transmission to at least one subscriber unit at an antenna [Fig 11, Ref 110 discloses the multiplexed signal transmitted to a subscriber via antenna, See Fig 7, Par. 0080-0081].
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
In response to the remarks, the applicant states that (1) the specification, sec 0067 discloses a summer for adding a first digital data and a second digital data into a aggregated digital data or (2) one of ordinary skill in the would understand a digital summer performs a function of adding a first digital data and second digital data to product an aggregated digital data based on the declaration of Dr. Anthony Acampora which belong to the patents 9332402, 8577286, 8326218, 7639982 and 7848747 which are not related with this application. 
In response to (1) for pages 2-17, the applicant states that Zalewski and Liu fail to disclose the claimed invention specially the limitation such as summer for digitally summing the first digital data with other digital data to generate summed digital data.  In reply, Zalewski discloses a method and system for using multiplexer for multiplexing two digital signal into an aggregated digital signal but failing to show how two digital signals are summed together to product an aggregated digital signal.  However, Liu discloses two digital signals are summed together to product an aggregated digital signal by adding a first digital signal and second digital signal into an aggregated digital signal [
Fig 3 discloses Ref 312 for digitally summing the first digital stream Ref 302 and the second digital stream Ref 304 into an aggregated container of output Ref 314 by adding first byte “8 bits slot” of the first digital stream and first byte “8 bits slot” of the second digital stream into an aggregated two bytes slot; Fig 4 discloses Ref 412 for digitally summing the first digital stream Ref 402 and the second digital stream Ref 404 into an 
In response to (1) for pages 17-27, Uyehara and Liu fail to disclose the claimed invention specially the limitation such as summer for digitally summing the first digital data with other digital data to generate summed digital data.  In reply, Uyehara discloses a method and system for using multiplexer for multiplexing two digital signal into an aggregated digital signal but failing to show how two digital signals are summed together to product an aggregated digital signal.  However, Liu discloses two digital signals are summed together to product an aggregated digital signal by adding a first digital signal and second digital signal into an aggregated digital signal [Fig 3 discloses Ref 312 for digitally summing the first digital stream Ref 302 and the second digital stream Ref 304 into an aggregated container of output Ref 314 by adding first byte “8 bits slot” of the first digital stream and first  byte “8 bits slot” of the second digital stream into an aggregated two bytes slot; Fig 4 discloses Ref 412 for digitally summing the first digital stream Ref 402 and the second digital stream Ref 404 into an aggregated container of output Ref 414]. So, the teaching of Uyehara and Liu is performed the claimed invention.  
In response to (2) for pages 28-45, the applicant states that Zalewski and Normura fail to disclose the claimed invention specially the limitation such as summer for digitally summing the first digital data with other digital data to generate summed digital data.  In reply, Zalewski discloses a method and system for using multiplexer for multiplexing two digital signal into an aggregated digital signal but failing to show how two digital signals are summed together to product an aggregated digital signal.  multiplexed (or digitally summed) into digital amplitude data.  This amplitude data is converted by a digital-to-analog converter to an analog amplitude signal, which is up-converted, power-amplified and then transmitted. “; Fig 1, Ref 1 is digitally summer device which digitally sum the digital signals into an aggregated digital signal, See Col. 2, lines 34-45, “Referring now to FIG. 1, there is shown a CDMA (code division multiple access) transmission circuit according to a first embodiment of the present invention for a communication system such as a cell-site base station of a cellular mobile communication network.  It is seen in FIG. 1 that a plurality of individual digital spread spectrum channel signals (either speech or data) are multiplexed (or "digitally summed") in a multiplexer 1 into digital amplitude data.  Each of the input spread spectrum signals is a signal that has been spread (scrambled) with short and long spreading codes and time-synchronized with other spread spectrum signals in a manner well known in the CDMA art.]. Since, Normura discloses a multiplexer which digitally sums two digital signals into digital summed signal.  The examiner does not see what is different between the multiplexer of Normura and a summer of the claimed invention because both of them perform a same function such as digitally sums two digital signals into digital summed signal.  Furthermore, the applicant states one of ordinary skill in the art would not replace a multiplexer with a summer because the signal can not be recovered.  In reply, Normura discloses a 
In response to (2) for pages 45-59, the applicant states that Uyehara and Normura fail to disclose the claimed invention specially the limitation such as summer for digitally summing the first digital data with other digital data to generate summed digital data.  In reply, Uyehara discloses a method and system for using multiplexer for multiplexing two digital signal into an aggregated digital signal but failing to show how two digital signals are summed together to product an aggregated digital signal.  However, Normura discloses a device for multiplexing “digitally summed” the digital channels into digital amplitude data which is converted into radio frequency for transmitting via antenna [See Col. 1, lines 15-22 “In cell-site CDMA transmitters of a cellular mobile communication network, individual spread spectrum channel signals are synchronized and multiplexed (or digitally summed) into digital amplitude data.  This amplitude data is converted by a digital-to-analog converter to an analog amplitude signal, which is up-converted, power-amplified and then transmitted. “; Fig 1, Ref 1 is a plurality of individual digital spread spectrum channel signals (either speech or data) are multiplexed (or "digitally summed") in a multiplexer 1 into digital amplitude data.  Each of the input spread spectrum signals is a signal that has been spread (scrambled) with short and long spreading codes and time-synchronized with other spread spectrum signals in a manner well known in the CDMA art.]. So, Normura discloses a digitally summed which is similar as the declaration of Dr. Anthony Acampora which states that one of ordinary skill in the would understand a digital summer performs a function of adding a first digital data and second digital data  to product an aggregated digital data by using arithmetically. Since, Normura discloses a multiplexer which digitally sums two digital data signals into total digital signal.  The examiner does not see what is different between the multiplexer of Normura and a summer of the claimed invention because both of them perform a same function such as digitally sums two digital data signal into total digital data signal.  Furthermore, the applicant states one of ordinary skill in the art would not replace a multiplexer with a summer because the signal can not be recovered.  In reply, Normura discloses a method and system has a device which is a multiplexer for receiving the digital data signals and summing the received digital data signals into an aggregated digital data signal for transmitting to a destination for recovering the original digital signals from an aggregated digital signal. Since, Normura 
In response to (2) for pages 59-73, the applicant states that Zalewski and Rakib fail to disclose the claimed invention specially the limitation such as summer for digitally summing the first digital data with other digital data to generate summed digital data.  In reply, Zalewski discloses a method and system for using multiplexer for multiplexing two digital signal into an aggregated digital signal but failing to show how two digital signals are summed together to product an aggregated digital signal.  However, Rakib discloses a adder for adding two digital data signals such as a multiplexed digital signal and an individual digital signal into a aggregated digital data signal [See Fig 2, Ref 16 which receives the first digital signal Ref 14a and second digital signal Ref 14b, product a summed digital data signal for inputting into Ref 16 for transmitting to a destination, Par. 0018, “The streams in the shown embodiment are sent into a multiplexer 12.  The multiplexer 12 distributes the stream into the various output channels.  Of course, the stream need not be an intermixed stream requiring the use of the multiplexer 12.  In this alternative setup, the individual digital data streams may be input directly into the specific processing stream.  Or, the system may contain a mix of individual streams of digital data and streams requiring the use of the multiplexer 12”; Par. 0020, “Each of the modulators 14a-n produces a digital signal indicative of an output on a particular sub-channel in the system.  The outputs of the modulators 14a-d are summed in the digital domain in a summer 16.  The summer 16 produces a digital representation of the full broadband output signal corresponding to the final output of the broadband transmitter.”]. Since, Rakib discloses an adder for digitally summing a multiplexed digital data signal and another digital data signal to produce an aggregated digital data signal which is similar as claimed invention. The examiner does not see what is different between the adder of Rakib and a summer of the claimed invention because both of them perform a same function such as digitally sums two digital signals into total digital signal.  Furthermore, the applicant states one of ordinary skill in the art would not replace a multiplexer with an adder because the original signal can not be recovered.  In reply, In reply, Rakib discloses a method and system comprising a device which is an adder for receiving a multiplexed digital signal and an individual digital signal and summing the received digital data signals into an aggregated digital data signal for transmitting to a destination for recovering the original digital signals from an aggregated digital signal. Since, Normura suggests that an adder performs the function of adding two digital signals into an aggregated digital signal. Therefore, it would have been obvious to one of ordinary skill in the art to replacing an adder of Rakib into the teaching of Zalewski in order to receive two digital signals of Zalewski and product an aggregated digital signal. The motivation would have been to improve throughput of the system. So, teaching of Zalewski and Rakib perform the claimed invention.
The streams in the shown embodiment are sent into a multiplexer 12.  The multiplexer 12 distributes the stream into the various output channels.  Of course, the stream need not be an intermixed stream requiring the use of the multiplexer 12.  In this alternative setup, the individual digital data streams may be input directly into the specific processing stream.  Or, the system may contain a mix of individual streams of digital data and streams requiring the use of the multiplexer 12”; Par. 0020, “Each of the modulators 14a-n produces a digital signal indicative of an output on a particular sub-channel in the system.  The outputs of the modulators 14a-d are summed in the digital domain in a summer 16.  The summer 16 produces a digital representation of the full broadband output signal corresponding to the final output of the broadband transmitter.”]. Since, Rakib discloses an adder for digitally summing a multiplexed digital data signal and another digital data signal to produce an aggregated digital data signal which is similar .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN -H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414